Title: Treasury Department Circular to the Collectors of the Customs of New Hampshire, Massachusetts, Rhode Island, Connecticut, and New York, 27 May 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs of New Hampshire, Massachusetts, Rhode Island, Connecticut, and New York



Treasury Department, May 27, 1794
Sir

In conformity with the opinion of the Attorney General I have to inform you that the addition of 20 ⅌ Cent made to the allowance to Fishing Vessels by the act of May 2nd 1792 is to extend as well to the limitation of 170 Dollars contained in the act of the 16th of February preceeding as to the specific rates of allowance, that is to say, the limitation is now Two hundred and four Dollars instead of one hundred and seventy Dollars.
A temporary absence of the Comptroller occasions the direct communication of the above opinion from this office.
With consideration
